DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered. 
Allowable Subject Matter
Claims 1-10, 12-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the mirror surface display device of claim 1, in particular the limitations of the broadband selective reflection film comprises molecular layers which are configured in a spiral structure such that each of the layers comprise liquid crystal molecules aligned in a direction while adjacent molecular layers have alignment directions of the liquid crystal molecules slightly turned to each other molecular layer, the spiral structure makes the broadband selective reflection film to selectively more transmit one of clockwise circularly polarized light and counterclockwise circularly polarized light than the other circularly polarized light, and to selectively more reflect the other circularly polarized light than the one of the circularly polarized light, and the display comprises a liquid crystal display panel and a light source for emitting light to the liquid crystal 
The closely related prior art, Sakai et al. (US 20160026039) discloses (Figs. 1-59; in particular Figs. 13-17) a mirror surface display device comprising a half mirror (combination of 12 and 13b, 13c, 13d, 13e), a broadband selective reflection film (13a; section 0080) and a display (5) in this order; the half mirror comprises a support member (12) and an optical thin film (13b, 13c, 13d, 13e) thereon, wherein the optical thin film (13b, 13c, 13d, 13e) is formed on a rear surface of the support member (12) facing the broadband selective reflection film (13a) (sections 0135-0138, 0188, 0221, 0329-0330).
However, the prior art does not disclose or suggest the mirror surface display device of claim 1, in particular the limitations of the broadband selective reflection film comprises molecular layers which are configured in a spiral structure such that each of the layers comprise liquid crystal molecules aligned in a direction while adjacent molecular layers have alignment directions of the liquid crystal molecules slightly turned to each other molecular layer, the spiral structure makes the broadband selective reflection film to selectively more transmit one of clockwise circularly polarized light and counterclockwise circularly polarized light than the other circularly polarized light, and to selectively more reflect the other circularly polarized light than the one of the circularly polarized light, and the display comprises a liquid crystal display panel and a light source for emitting light to the liquid crystal display panel, the liquid crystal display panel having a liquid crystal layer interposed between paired substrates, and paired polarizing plates formed on both .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/CHARLES S CHANG/Primary Examiner, Art Unit 2871